Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
This is the Final Office action based on 16/671242 which is a continuation of  abandoned 15693903 which is a continuation of abandoned 14874702 application which is a continuation of 14/874702 application which is a continuation of abandoned 14/277359 application, the instant case RCE and current response filed on 05/03/2021.  
A terminal disclaimer has been filed with allowed patent 10451639 and has been approved.
Claims1-8, 9, 11, & 13 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1(and claims dependent therefrom 2-8) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, it is claimed:

a)    providing a sample to be investigated, wherein the sample comprises the vitamin D compound and the vitamin D-binding protein, and
b)    mixing the sample from step (a) with
i)    a reagent containing about 0.1 M to about 2.0 M of one or more hydrogen carbonate salt(s) and one or more carbonate ester(s),
ii)    a reducing agent, and
iii)    an alkalinising agent,
wherein upon mixing, HCCHO3- is released from the one or more carbonate ester(s) at a total concentration ranging from 0.1 M to 2.0 M and the vitamin D compound is released from the vitamin D-binding protein.
From the above it is unclear if the HCCHO3- is released from the hydrogen carbonate ester, or if it can be released from the hydrogen carbonate salt as well(both of these compounds are referred to in step b) i) of Claim 1.


Reasons for Allowance
Claims 1-8 are found allowable over the prior art.

The following is an examiner’s statement of reasons for allowance(pending clearing of the 112 rejection above): 
The prior art fails to disclose or reasonably suggest :
1. (currently amended) An in vitro method for releasing a vitamin D compound from vitamin D-binding protein comprising the step of:
a)    providing a sample to be investigated and
b)    mixing the sample from step (a) with

ii)    a reducing agent, and
iii)    an alkalinising agent,
wherein upon mixing,- is released from  the reagent and the vitamin D compound is released from the vitamin D-binding protein.
Particularly, GARRITY, DIXON, and ARMBRUSTER  which were found to be the closest prior art together fail to disclose or reasonably suggest a composition including both a carbonate salt and a carbonate ester in a reagent in the instantly claimed concentrations in addition with a reagent and alkalinizing agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Claims 9, 11, & 13 are rejected under 35 U.S.C. 103(a) as being obvious over FRIEDMANN in Structural Proteins of Polyoma Virus: Proteolytic Degradation of Virion Proteins by Exogenous and by Virion Associated Proteases (as cited on IDS dated 11/01/2019) in view of KOBAYASHI in US 20120014893.

With respect to Claims 9, & 11, FRIEDMANN et al. teach of a reagent that contains 0.2 M Na2C03-NaHCO3 and carbonate, Tris, and TD buffer which is a salt mixed with Tris buffer (reads on instant claim language of one or more carbonate esters(s) and a carbonate salt), at a pH 10.6(alkalized, since the pH in alkaline), in the presence of 10 mM DTT(Figure 2 description, g)) and also teach of using carbonate buffers(Page 520, column 1, paragraph 1), and of more sources of carbonate ions(for instance carbonate, Tris, and other buffers). FRIEDMANN et al. teach of multiple sources of the ions, but if this is unclear to one of ordinary skill in the art, particularly the carbonate ester, KOBAYASHI et al. is used to remedy this. 
	KOBAYASHI et al. teach of pharmaceutical compositions(abstract), and particularly of a composition which uses to solubilize vitamin D using ethylene carbonate( a cyclic carbonate ester) and propylene carbonate( as would be done with the instantly claimed composition)(paragraph 0021). It would have been obvious to one of ordinary skill in the art to use to use the solvent of KOBAYASHI due to the stabilizing feature this type of solvent is known to add to stabilize the composition in FRIEDMAN. (KOBAYASHI, paragraph 0021-0024).




Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not all considered persuasive.
A terminal disclaimer has been filed with allowed patent 10451639 and has been approved.
Claims 1-8 have been indicated as allowable since a terminal disclaimed has been filed as shown above with the need for one minor correction as shown above.
Applicant’s arguments with respect to claim(s) 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained fro the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797